UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1621



JOHN KING,

                  Plaintiff - Appellant,

             v.


UNITED STATES OF AMERICA,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, District
Judge. (4:08-cv-00026-WDK-FBS)


Submitted:    June 26, 2008                  Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


John King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John King seeks to appeal the district court’s order

dismissing without prejudice his civil complaint. We have reviewed

the record and find no reversible error.     Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.   King v. United States, No.

4:08-cv-00026-WDK-FBS (E.D. Va. Mar. 11, 2008; Apr. 17, 2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -